Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to correct a minor informality as follows: 
 	In claim 14, line 10, after “predetermined”, delete [being length], insert ---length being---.

Allowable Subject Matter
Claims 1-16, 19, 26 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be US 2018/0119295 to Griffis, US 5,690,498 to Sobhani, and US 3,953,227 to Jones.
Regarding claim 1, the prior art fails to teach wherein the electrical connector is dimensioned to allow fluid flow through the fluid channel and provide a substantially even current distribution to the at least one of the plurality of electrodes while maintaining a zone of reduced velocity having less than a predetermined length within the fluid channel downstream of the electrical connector, the zone of reduced velocity defined by a region in the fluid channel in which fluid flow velocity deviates from a mean fluid flow velocity in the channel by within 20%.
Regarding claim 14, the closest prior art made of record fails to teach or fairly suggest an electrochemical cell comprising an electrical connector dimensioned to allow fluid flow through the channel while maintaining a zone of reduced velocity having less than a predetermined length within the fluid channel downstream of the electrical connector, an electrolyte solution velocity deviation from mean at the predetermined length being less than ± 5% of an average flow velocity of the electrolyte solution through the fluid channel.
The zone of reduced velocity of the instant invention minimizes or eliminates scaling based on the average flow velocity through the fluid channel and/or the composition of the electrolyte solution.
There was not found a teaching in the prior art suggesting modification of the conventional self-cleaning electrochemical cells in order to obtain the features of the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794